DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0143383A1 to Cooperrider et al., in view of U.S. Patent Application Publication 20070249324 to Jou et al.

As to claim 1, Cooperrider discloses a system for reducing power consumption in a wireless network, the system comprising: a station having at least a sleep mode and an active mode [devices have a sleep and active mode: paragraph 0488], the station assigned a static Internet Protocol (IP) address [stations using wireless connectivity may be assigned static IP addresses: paragraph 0559]; pole network devices communicate wirelessly with a master node/coordinator pole that provides access to another network: paragraph 0031]; the system configured to place the station is in the sleep mode [802.11g in low power mode: paragraph 0488]. 
Cooperrider teaches the limitations of the claim, but does not specifically teach that an encryption key is re-negotiated between the station and the access point while the station is in the active mode, the system configured to disable re-negotiation of the encryption key while the station is in the sleep mode, wherein the system is configured to enable and disable the re-negotiation of the encryption key without requiring a change in communication protocol.  
Jou teaches that devices may use a wireless communication protocol that does not re-negotiate an encryption key [early 802.11 network: paragraph 0006].  Thus, Jou teaches a wireless communication means similar to that of Cooperrider.  Jou further teaches that while a device is in an active mode, an encryption key [a security key derived from a secret: paragraph 0014; these keys may be used in encryption: paragraph 0010] may be re-negotiated between the station and the access point [reauthenticates keys between devices: paragraph 0032], and does not teach changing the communication protocol [reauthentication occurs independently of communication protocol used: paragraph 0030].  Because Jou teaches the re-negotiation does not force the station to re-negotiate immediately [reauthentication may occur at the next wireless connection: paragraph 0032], it would have been obvious to one of ordinary skill in the art that if the station of Cooperrider was in the sleep mode, it would not re-negotiating keys, substantially as claimed.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ key renegotiation means as taught by Jou.  One of ordinary skill in the art would have been motivated to do so that devices can be authenticated for use on a network.


As to claim 2, Cooperrider discloses the station is powered at least in part by a battery [paragraph 0005], and wherein the station is configured to consume less power from the battery while in the sleep mode [paragraph 0488]. 

As to claim 3, Cooperrider discloses the station comprises a thermostat device, a temperature sensor, a pressure sensor, a lighting sensor, an occupancy sensor, an air quality sensor, or a flow sensor [motion, light, weather, pollutant sensors: paragraph 0006]. 

As to claim 4, Cooperrider discloses an association timeout period associated with the station and the access point is at least twice as long as a wake-up period associated with the station [end node devices remain in minimal power mode waking only to connect on demand: paragraph 0243].  Because the station is primarily in the timeout period and not in the wake-up period, it would have been obvious to one of ordinary skill in the art that the timeout period may be longer than a wake-up period; if the station is in the timeout period for longer than twice the length of the wake-up period, the timeout period would at least twice as long as said wake-up period, substantially as claimed. 

As to claim 7, Cooperrider discloses the station is forced to communicate via 802.11g, thereby reducing negotiations between the station and the access point [device is put into 802.11g mode when in a low power mode: paragraph 0488]. 

As to claim 8, Cooperrider discloses a method for reducing power consumption in a wireless network, the method comprising: configuring a station to wirelessly communicate with an access point [pole network devices communicate wirelessly with a master node/coordinator pole that provides access to another network: paragraph 0031]; providing at least a sleep mode and an active mode associated with the station [devices have a sleep and active mode: paragraph 0488]; forcing the station to communicate via 802.11g to reduce negotiations between the station and the access point [device is put into 802.11g mode: paragraph 0488]; providing the station with a static Internet Protocol (IP) address [paragraph 0559]; and setting a default mode of the station to the sleep mode [paragraph 0488].  Jou further teaches devices may use a wireless communication protocol that does not re-negotiate an encryption key [early 802.11 network: paragraph 0006], and that while a device is in an active mode, an encryption key [a security key derived from a secret: paragraph 0014; these keys may be used in encryption: paragraph 0010] may be re-negotiated between the station and the access point [reauthenticates keys between devices: paragraph 0032], without changing the communication protocol [reauthentication occurs independently of communication protocol used: paragraph 0030].  Thus, the combination of Cooperrider and Akin teach that the station may not re-negotiate while in a sleep mode, but can re-negotiate while in the active mode without changing from the 802.11g protocol, substantially as claimed.  It would have been obvious to one of ordinary skill in the art to combine the cited references for the same reasons as for Claim 1 as discussed above.

As to claim 9, Cooperrider discloses the station is powered at least in part by a battery [paragraph 0005], and wherein the station is configured to consume less power from the battery while in the sleep mode [paragraph 0488]. 

As to claim 10, Cooperrider discloses the station comprises a thermostat device, a temperature sensor, a pressure sensor, a lighting sensor, an occupancy sensor, an air quality sensor, or a flow sensor [motion, light, weather, pollutant sensors: paragraph 0006]. 

As to claim 11, Cooperrider discloses setting an association timeout period associated with the station and the access point to be at least twice as long as a wake-up period associated with the station [end node devices remain in minimal power mode waking only to connect on demand: paragraph 0243; because the station is primarily in the timeout period and not in the wake-up period, it would have been obvious to one of ordinary skill in the art that the timeout period may be at least twice as long as a wake-up period]. 

As to claim 13, Cooperrider discloses disabling a re-negotiation of an encryption key while the station is in the sleep mode [device is put into 802.11g mode when in a low power mode: paragraph 0488].  Akin teaches protocols such as 802.11i and earlier do not re-negotiate keys after the initial authentication [Reauthentication section, paragraph 1: page 7].  Thus, the combination of Cooperrider and Akin specifically teach that by placing the device into 802.11g mode, re-negotiation of the encryption key is disabled.

Claims 5-6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0143383A1 to Cooperrider et al., in view of “802.11i Authentication and Key Management” to Akin, and in further view of U.S. Patent Application Publication 2011/0029659A1 to Shah.

As to claim 5, Cooperrider and Akin teach the limitations of the claim but does not teach that the station is configured to transmit data via a broadcast message, and wherein a proxy service is configured to receive data from the broadcast message.  
Shah teaches that devices in a wireless network may have active and sleep modes [paragraph 0040].  Thus, Cooperrider and Akin teaches a wireless network devices similar to that of Cooperrider and Akin.  Cooperrider and Akin further teaches the station is configured to transmit data via a broadcast message, and wherein a proxy service is configured to receive data from the broadcast message [network devices 222a-n are in wireless communication with a proxy service on network device 224: paragraph 0040].
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the proxy service means as taught by Cooperrider and Akin.  One of ordinary skill in the art would have been motivated to do so that network traffic to and from network devices in a sleep state can be handled.
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of network devices with a sleep mode.  Moreover, the proxy service means taught by Cooperrider and Akin would improve the efficiency of Cooperrider and Akin because it allowed the network devices to remain in a sleep mode longer.

As to claim 6, Shah discloses the station is configured to transmit data to the proxy service while in the active mode and return to the sleep mode upon receiving a response from the proxy service, the proxy service configured to provide the transmitted data to a network destination and wait for a 

As to claim 12, Shah discloses configuring the station to transmit data to a proxy service via a broadcast message while in the active mode and return to the sleep mode upon receiving a response from the proxy service [proxy service handles network traffic to and from network devices for said network devices while they may be in a sleep mode; i.e., a network device exchanges state transition notification data with a proxy service and enters a sleep mode, after which the proxy service sends messages and receives replies for said network device: paragraphs 0045 & 0048]. 

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0029659A1 to Shah, in view of U.S. Patent Application Publication 2012/0143383A1 to Cooperrider et al., in view of U.S. Patent Application Publication 20070249324 to Jou et al.

As to claim 14, Shah discloses a system for reducing power consumption in a wireless network, the system comprising: a wireless device in wireless communication with an access point and configured to operate in at least a sleep mode and an active mode [network devices 222a-n have a sleep and active mode and are in wireless communication with network device 224: paragraph 0040]; and a proxy service configured to facilitate communication between the wireless device and a network destination [network device 224 provides a proxy service: paragraph 0040]; wherein the wireless device is configured to transmit data via a broadcast message and the proxy service is configured to receive data from the 
Shah teaches the limitations of the claim but does not teach disabling re-negotiation of an encryption key while the wireless device is in a sleep mode.  
Cooperrider teaches a wireless device having at least a sleep mode and an active mode [devices have a sleep and active mode: paragraph 0488].  Thus, Cooperrider teaches a wireless device with a sleep mode similar to that of Shah.  Cooperrider further teaches disabling re-negotiation of an encryption key while the wireless device is in a sleep mode [device is put into 802.11g mode when in a low power mode: paragraph 0488; the 802.11g protocol does not support re-negotiation of an encryption key].  Jou further teaches that it is not necessary to change a communication protocol to enable or disable re-negotiation [reauthentication occurs independently of communication protocol used: paragraph 0030].  It would have been obvious to one of ordinary skill in the art to combine Cooperrider and Jou for the same reasons as for Claim 1 as discussed above.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to employ the re-negotiation disabling means as taught by Cooperrider and 
It would have been obvious to one of ordinary skill in the art to combine the teachings of the cited references because they are both directed to the problem of managing a wireless station with a sleep mode.  Moreover, the re-negotiation disabling means taught by Cooperrider and Jou would improve the efficiency of Shah because it allowed the wireless device to save power by not waking to re-negotiate encryption keys.

As to claim 15, Cooperrider discloses the station is powered at least in part by a battery [paragraph 0005], and wherein the station is configured to consume less power from the battery while in the sleep mode [paragraph 0488].

As to claim 16, Cooperrider discloses the wireless device comprises a thermostat device, a temperature sensor, a pressure sensor, a lighting sensor, an occupancy sensor, an air quality sensor, or a flow sensor [motion, light, weather, pollutant sensors: paragraph 0006]. 

As to claim 17, Jou teaches that while a device is in an active mode (prior to disabling re-negotiation of the encryption key), an encryption key [a security key derived from a secret: paragraph 0014; these keys may be used in encryption: paragraph 0010] is re-negotiated between the station and the access point at periodic intervals [reauthenticates keys between devices: paragraph 0032].  Because Jou teaches the re-negotiation does not force the station to re-negotiate immediately [reauthentication may occur at the next wireless connection: paragraph 0032], it would have been obvious to one of 

As to claim 18, Cooperrider discloses the station is forced to communicate via 802.11g, thereby reducing negotiations between the station and the access point [device is put into 802.11g mode when in a low power mode: paragraph 0488]. 

As to claim 19, Cooperrider discloses an association timeout period associated with the station and the access point is at least twice as long as a wake-up period associated with the station [end node devices remain in minimal power mode waking only to connect on demand: paragraph 0243; because the station is primarily in the timeout period and not in the wake-up period, it would have been obvious to one of ordinary skill in the art that the timeout period may be at least twice as long as a wake-up period]. 

As to claim 20, Cooperrider discloses the wireless device is assigned a static Internet Protocol (IP) address [paragraph 0559].

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CHANG whose telephone number is (571)272-3671.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC CHANG/Examiner, Art Unit 2186                    


/KIM HUYNH/Supervisor Patent Examiner, Art Unit 2186